Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 22 December 2021.  Claims 1-26 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/608,817. 
The claim limitations are mapped by underlining the common limitations as follows:
Instant Application No. 17/559,853
Copending Application No. 15/608,817
Claim 1. An electronic device, comprising: 
a touch-sensitive display; 
a camera; 
one or more processors; 
a memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, on the touch-sensitive display, an image in a digital viewfinder, wherein the image is based on camera image data received from the camera; 
detecting a first touch input at a first location [in the digital viewfinder]; 
in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a recording mode, displaying, in the digital viewfinder, a visual representation corresponding to the first touch input at the first location; and 
in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a non-recording mode, forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input.
Claim 1. An electronic device, comprising: 
a touch-sensitive display; 
a camera; 
one or more processors; 
a memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying an interface for communicating with a recipient, wherein the interface concurrently includes: 
a text entry field; 
a text message transcript; 
an indication of the recipient; and 
a camera affordance; 
detecting activation of the camera affordance; 
in response to detecting activation of the camera affordance, displaying, on the touch-sensitive display: 
a drawing area, wherein the drawing area includes a digital viewfinder that presents camera image data received from the camera; and 
a camera shutter affordance; 
while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting a first touch input, at a first location in the drawing area, representing a first stroke; 
in response to detecting the first touch input, displaying a visual representation, at the first location in the drawing area, of the first stroke while continuing to present, in the digital viewfinder, camera image data being received from the camera; 
while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting an input that corresponds to selection of the camera shutter affordance; 
in response to detecting the input that corresponds to selection of the camera shutter affordance: 
capturing the camera image data presented in the digital viewfinder; 
displaying a preview that includes a representation of the captured camera image data and the visual representation of the first stroke; and 
displaying a send affordance; 
while displaying the preview that includes the representation of the captured camera image data and the visual representation of the first stroke, detecting an input that corresponds to selection of the send affordance; 
in response to detecting the input that corresponds to selection of the send affordance, sending data representing the captured camera image data and the first stroke to an external device associated with the recipient represented by the indication, wherein the sent data indicates a portion of the captured camera image data that corresponds to the first location of the first stroke; and 
displaying the representation of the captured image data and the representation of the first stroke within the text message transcript.


Both the instant application 17/559,853 and copending application 15/608,817 include the limitations of displaying an image captured by a camera in a viewfinder on a touch screen of a device, and allowing a user to apply a visually representation corresponding to a first touch input, or stroke, to the displayed image in the viewfinder.  The instant application further recites limitations directed to forgoing displaying the visual representation corresponding to the user’s touch input if the device is in a non-recording mode, while application 15/608,817 recites further limitations directed to capturing the camera image and the stroke input, displaying a preview of the camera image and the stroke data, and then providing a send affordance for the user to send the data representing the captured camera image data and the stroke to an external device.  The further limitations of copending application 15/608,817 of capturing, previewing, and sending the camera image and stroke input, correspond to a specific implementation of the further limitations of the instant application directed to forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input in a non-recording mode.
That is, while the instant application does not recite all of the limitations of copending application 15/608,817, the instant application, reciting broader limitations, is an obvious variation in view of copending application 15/608,817.
Claims 25 and 26 include similar limitations as Claim 1 and are similarly rejected.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1).

Claim 1. Junuzovic discloses an electronic device, comprising: 
a touch-sensitive display, a touch-sensitive display screen (P 0018); 
a camera, a front video capture device and a rear video capture device (P 0026); 
one or more processors, the device includes a microprocessor (P 0099); 
a memory, a memory (P 0100); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, program modules (P 0102), the one or more programs including instructions for: 
displaying, on the touch-sensitive display, an image in a digital viewfinder, wherein the image is based on camera image data received from the camera, a rear video capture device captures live video of the scene in front of the user, i.e. whatever the user may be looking at (P 0028) the video captured by the (rear) video capture device is displayed on the user’s display screen (P. 0044); 
detecting a first touch input at a first location in the digital viewfinder, a user can annotate the video displayed on the user’s screen captured by the (rear) video capture device (P 0044) the user can annotate the item of digital information by using a pointing device that physically contacts the mobile device's display screen where this item is being displayed, on top of the item of digital information, wherein the pointing device can be either a pen/stylus or a user’s finger (P 0073); 
in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a recording mode, displaying, in the digital viewfinder, a visual representation corresponding to the first touch input at the first location, the user can annotate the item of digital information by using a pointing device that physically contacts the mobile device's display screen where this item is being displayed, on top of the item of digital information, wherein the pointing device can be either a pen/stylus or a user’s finger (P 0073); and 
in response to … a determination that … an operational mode of the camera is a non-recording mode, forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input, a user is able to replay a desired part of a video conference session while the session is currently taking place (P. 0082) When the user enters replay mode, the user is replaying the video conference but is not annotating the images transmitted captured during the conference.

Junuzovic does not disclose in response to detecting the first touch input, forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input, as disclosed in the claims.  However, Junuzovic discloses a user is able to replay a desired part of a video conference session while the session is currently taking place (P. 0082).  That is, once the user records the video images of a conference session, the user is able to replay part of that session, but Junuzovic does not disclose how the user initiates the replay function.  In the same field of invention, Iga discloses a user may use a pen to write on a touch interface (P. 0012) to draw strokes on an electronic blackboard (P. 0059) and wherein a user may control a video recording and reproduction apparatus through command gestures drawn on the electronic blackboard surface, including commands to rewind, fast-forward and stop (P 0161).  Iga does not disclose whether or not the command gestures form visible strokes, but it is clear in Iga that the command gestures are not annotations on a captured video image, as disclosed in Junuzovic and the claims.  Therefore, considering the teachings of Junuzovic and Iga, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to detecting the first touch input, forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input with the teachings of Junuzovic with the motivation in order to provide a well-known user command method for a user in Junuzovic to control the various functions of the video conference session and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 2. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the one or more programs further including instructions for, determining whether the first touch input is detected while the operational mode of the camera is the recording mode or the non-recording mode, as disclosed in the claims.  However, Junuzovic discloses a user is able to replay a desired part of a video conference session while the session is currently taking place (P. 0082).  That is, once the user records the video images of a conference session, the user is able to replay part of that session, but Junuzovic does not disclose how the user initiates the replay function.  In the same field of invention, Iga discloses a user may use a pen to write on a touch interface (P. 0012) to draw strokes on an electronic blackboard (P. 0059) and wherein a user may control a video recording and reproduction apparatus through command gestures drawn on the electronic blackboard surface, including commands to rewind, fast-forward and stop (P 0161).  Iga does not disclose whether or not the command gestures form visible strokes, but it is clear in Iga that the command gestures are not annotations on a captured video image, as disclosed in Junuzovic and the claims.  Junuzovic clearly distinguishes between the annotation mode and replay mode, but Junuzovic does not disclose how the user initiates replay mode or how the user controls replay mode.  Therefore, considering the teachings of Junuzovic and Iga, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more programs further including instructions for, determining whether the first touch input is detected while the operational mode of the camera is the recording mode or the non-recording mode with the teachings of Junuzovic and Iga with the motivation in order to provide a well-known user command method for a user in Junuzovic to control the various functions of the video conference session and distinguish between commands in the various modes, and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 25 is directed to a non-transitory computer-readable storage medium (storing one or more programs configured to be executed by one or more processors of an electronic device with a touch- sensitive display and a camera, the one or more programs including instructions) claim similar to the electronic device claim of Claim 1 and is rejected with the same rationale.

Claim 26 is directed to a method claim similar to the electronic device claim of Claim 1 and is rejected with the same rationale.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Ha et al. (US 2015/0365587 A1).

Claim 3. Junuzovic and Iga disclose the electronic device of claim 1, and Junuzovic discloses wherein the first touch input is a single-finger input, a "screen-contacting gesture" is used herein to refer to either a physical tap or stroke that is made directly on a touch-sensitive display screen  (P 0018) and the pointing device can be … one or more of the user's fingers (P 0073).  That is, Junuzovic discloses a gesture can be a tap or stroke using one finger.  However, Junuzovic does not disclose the one or more programs further including instructions for: in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a non-recording mode, altering the image displayed in the digital viewfinder by adjusting a focus of the camera image data, as disclosed in the claims.  However, in the same field of invention, Ha discloses a user takes a photo and then adjusts the focus of the photograph after the photo is captured (P. 0123).  Therefore, considering the teachings of Junuzovic, Iga and Ha, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more programs further including instructions for: in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a non-recording mode, altering the image displayed in the digital viewfinder by adjusting a focus of the camera image data with the teachings of Junuzovic and Iga with the motivation to provide improved functionality for the camera and video conference capabilities of Junuzovic by expanding the functions to allow a user to correct the focus of the video image in rewind mode if necessary.

Claim 4. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the first touch input is a multiple-finger input, the one or more programs further including instructions for: in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a non-recording mode, altering the image displayed in the digital viewfinder by adjusting an optical magnification of the camera image data, as disclosed in the claims.  However, Junuzovic discloses when a shapshot of a captured image is displayed (P 0050) a user may zoom to expand the image (P 0079).  It is not clear if the video that is being replayed may also be zoomed in this way, however, the examiner believes that it would be obvious to add this feature to Junuzovic.  In the same field of invention, Ha discloses a user may apply a multi-touch, pinch-in touch, or a pinch-out touch gesture (P. 0077).  Therefore, considering the teachings of Junuzovic, Iga and Ha, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first touch input is a multiple-finger input, the one or more programs further including instructions for: in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a non-recording mode, altering the image displayed in the digital viewfinder by adjusting an optical magnification of the camera image data with the teachings of Junuzovic with the motivation to provide improved functionality for the camera and video conference capabilities of Junuzovic by expanding the functions to allow a user to use well-known techniques for zooming or magnification of the video image in rewind mode and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Chan et al. (US 2014/0047022 A1) and Angelov et al. (US 2015/0371417 A1).

Claim 5. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the visual representation is displayed in the digital viewfinder for a duration of the first touch input and fades upon detection of lift-off of the first touch input, as disclosed in the claims.  However, in the same field of invention, Chan discloses a user originates an annotation and client computer sends the annotation to the application server (P 0019) wherein the annotation fades after a specified duration (P 0051).  While Chan does not explicitly disclose that the user’s touch is lifted off, because the user originates an annotation and then the client computer sends the annotation to a server, then the annotation must be terminated to be sent to the server.  Therefore, considering the teachings of Junuzovic, Iga and Chan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation is displayed in the digital viewfinder for a duration of the first touch input and fades with the teachings of Junuzovic and Iga with the motivation to ensure that the screen is kept as clutter free as possible by removing annotations when it is determined that the annotations are no longer needed.

Junuzovic does not disclose upon detection of lift-off of the first touch input, as disclosed in the claims.  However, in the same field of invention, Angelov discloses a pen stroke begins with a pen down event and ends with a pen up event (P 0238) for digital ink (P 0571).  Therefore, considering the teachings of Junuzovic, Iga, Chan and Angelov, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine upon detection of lift-off of the first touch input with the teachings of Junuzovic, Iga and Chan with the motivation to provide a well-known method for detecting and identifying a stroke of digital ink and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Chan et al. (US 2014/0047022 A1).

Claim 6. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the visual representation is displayed in the digital viewfinder for a predetermined period of time before fading, as disclosed in the claims.  However, in the same field of invention, Chan discloses a user originates an annotation and client computer sends the annotation to the application server (P 0019) wherein the annotation fades after a specified duration (P 0051).  Therefore, considering the teachings of Junuzovic, Iga and Chan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation is displayed in the digital viewfinder for a predetermined period of time before fading with the teachings of Junuzovic and Iga with the motivation to ensure that the screen is kept as clutter free as possible by removing annotations when it is determined that the annotations are no longer needed and the method of fading the visual representation after a predetermined period of time is seen as merely a design choice since it does not modify the function of removing an annotation.

Claim 7. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not explicitly disclose the visual representation is maintained in the digital viewfinder while the digital viewfinder is displayed, as disclosed in the claims.  However, in the same field of invention, Chan discloses annotations may be set to persist until the collaboration session ends rather than fade after the predetermined duration (P. 0067).  Therefore, considering the teachings of Junuzovic, Iga and Chan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation is displayed in the digital viewfinder for a predetermined period of time before fading with the teachings of Junuzovic and Iga with the motivation to allow the user to be reminded of the annotations added during the full collaboration session so that important annotations are not missed or forgotten.

Claim(s) 8, 9, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Angelov et al. (US 2015/0371417 A1).

Claim 8. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the visual representation includes an animation based on characteristic kinematics of the first touch input, as disclosed in the claims.  However, in the same field of invention, Angelov discloses for a pen stroke input by a user (P. 0238) determining a width and transparency of the stroke based either the pressure or velocity of the pen (P. 0239).  Therefore, considering the teachings of Junuzovic, Iga and Angelov, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation includes an animation based on characteristic kinematics of the first touch input with the teachings of Junuzovic and Iga with the motivation to provide a user with a more realistic annotation experience by modeling the stroke response of a non-digital writing instrument to provide the user with a more flexible way to convey more information using all the parameters of a digital writing instrument.

Claim 9. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the visual representation includes an animation based on characteristic intensity of the first touch input, as disclosed in the claims.  However, in the same field of invention, Angelov discloses for a pen stroke input by a user (P. 0238) determining a width and transparency of the stroke based either the pressure or velocity of the pen (P. 0239).  Therefore, considering the teachings of Junuzovic, Iga and Angelov, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation includes an animation based on characteristic intensity of the first touch input with the teachings of Junuzovic and Iga with the motivation to provide a user with a more realistic annotation experience by modeling the stroke response of a non-digital writing instrument to provide the user with a more flexible way to convey more information using all the parameters of a digital writing instrument.

Claim 11. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose displaying the visual representation includes outputting at least one of an audio output and a haptic output associated with the visual representation, as disclosed in the claims.  However, in the same field of invention, Angelov discloses synchronizing stroke data and audio data (P. 0442).  Therefore, considering the teachings of Junuzovic, Iga and Angelov, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine displaying the visual representation includes outputting at least one of an audio output and a haptic output associated with the visual representation with the teachings of Junuzovic and Iga with the motivation to convey more information to a user using all the parameters of a digital writing instrument.

Claim 14. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the first touch input is a single-finger contact having characteristic kinematics describing a movement of the single-finger contact beginning at the first location in the digital viewfinder and the visual representation is a line beginning at the first location with the characteristic kinematics, as disclosed in the claims.  However, in the same field of invention, Angelov discloses for a pen stroke input by a user (P. 0238) determining a width and transparency of the stroke based either the pressure or velocity of the pen (P. 0239).  Therefore, considering the teachings of Junuzovic, Iga and Angelov, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first touch input is a single-finger contact having characteristic kinematics describing a movement of the single-finger contact beginning at the first location in the digital viewfinder and the visual representation is a line beginning at the first location with the characteristic kinematics with the teachings of Junuzovic and Iga with the motivation to provide a user with a more realistic annotation experience by modeling the stroke response of a non-digital writing instrument to provide the user with a more flexible way to convey more information using all the parameters of a digital writing instrument.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Cho (US 2008/0031595 A1).

Claim 10. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose displaying the visual representation includes looping playback of the visual representation, as disclosed in the claims.  However, in the same field of invention, Cho discloses a user may select a thumbnail and a video sample corresponding to the selected thumbnail will be looped for a predetermined time (P. 0037).  Therefore, considering the teachings of Junuzovic, Iga and Cho, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine displaying the visual representation includes looping playback of the visual representation with the teachings of Junuzovic and Iga with the motivation to help the user more effectively recognize the content represented by the (thumbnail) (Cho: P. 0006, 0007).

Claim(s) 12, 13, 20, 21, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Roper et al. (US 2015/0186005 A1).

Claim 12. Junuzovic and Iga disclose the electronic device of claim 1, and Junuzovic further discloses the first touch input is a single-finger tap at the first location in the digital viewfinder, a screen contacting gesture is either a physical tap or stroke made directly on a touch-sensitive display screen (P 0018).  Junuzovic does not disclose the visual representation is at least one of a circle, an ellipses, and an oval at the first location, as disclosed in the claims.  However, in the same field of invention, Roper discloses a touch is received on a touch screen (P 0044) and a shape of a circle may be displayed in response to a touch (P 0057).  Therefore, considering the teachings of Junuzovic, Iga and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation is at least one of a circle, an ellipses, and an oval at the first location with the teachings of Junuzovic and Iga with the motivation to assist in notifying the user as to the location of the touch location on the touch screen.

Claim 13. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the first touch input is a single-finger hold that exceeds a predetermined duration and the visual representation is a teardrop at the first location of the first touch input, as disclosed in the claims.  However, in the same field of invention, Roper discloses based on the pressure of a touch a shape is displayed, wherein the initial shape, may be a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P. 0057) in response to a touch exceeding a pressure threshold, the selection module may alter an indicated portion of the touch screen (P 0070).  Therefore, considering the teachings of Junuzovic, Iga and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first touch input is a single-finger hold that exceeds a predetermined duration and the visual representation is a teardrop at the first location of the first touch input with the teachings of Junuzovic and Iga with the motivation to assist in notifying the user as to the location of the touch location on the touch screen and the shape displayed is seen as merely a design choice since it does not modify the function of displaying the shape.

Claim 20. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose wherein the operational mode is the recording mode, further wherein the first touch input includes a varying characteristic intensity that fluctuates based on a varying intensity of the first touch input on the touch-sensitive display, the one or more programs further including instructions for: displaying the visual representation at the first location, wherein the visual representation is an animated graphic that is rendered according to the varying characteristic intensity of the first touch input at the first location, as disclosed in the claims.  However, in the same field of invention, Roper discloses the indicated portion at the touch point may increase responsive to one of an amount of pressure, a size, and a duration of the touch, a configuration parameter indicates whether to expand or contract based on the one of an amount of pressure and a duration (P 0056) the indicated portion may begin with the defined shape, and the defined shape may contract responsive to either an amount of pressure or a duration of time, wherein the initial shape, may be a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P. 0057) in response to a touch exceeding a pressure threshold, the selection module may alter an indicated portion of the touch screen (P 0070).  Therefore, considering the teachings of Junuzovic, Iga and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the operational mode is the recording mode, further wherein the first touch input includes a varying characteristic intensity that fluctuates based on a varying intensity of the first touch input on the touch-sensitive display, the one or more programs further including instructions for: displaying the visual representation at the first location, wherein the visual representation is an animated graphic that is rendered according to the varying characteristic intensity of the first touch input at the first location with the teachings of Junuzovic and Iga with the motivation to assist in notifying the user as to the location of the touch location on the touch screen and the shape displayed is seen as merely a design choice since it does not modify the function of displaying the shape.

Claim 21. Junuzovic, Iga and Roper disclose the electronic device of claim 20, and Roper discloses a graphical object may include any graphical depiction, arrangement of shapes, colors, figures, lines, or the like (P. 0051) the indicated portion at the touch point may increase responsive to one of an amount of pressure, a size, and a duration of the touch, a configuration parameter indicates whether to expand or contract based on the one of an amount of pressure and a duration (P 0056) the indicated portion may begin with the defined shape, and the defined shape may contract responsive to either an amount of pressure or a duration of time, wherein the initial shape, may be a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P. 0057) in response to a touch exceeding a pressure threshold, the selection module may alter an indicated portion of the touch screen (P 0070).  Therefore, considering the teachings of Junuzovic, Iga and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first touch input corresponds to a press- and-hold input with the varying characteristic intensity at the first location and the visual representation is an animated fireball having a variable color scheme and size that are scaled in accordance with the varying characteristic intensity of the press-and-hold input with the teachings of Junuzovic, Iga and Roper with the motivation to assist in notifying the user as to the location of the touch location on the touch screen and the shape displayed is seen as merely a design choice since it does not modify the function of displaying the shape.

Claim 23. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose wherein the visual representation is a multiple-part animation having at least a first part and a second part, wherein the first part is based on a first detected aspect of the first touch input and the second part is distinct from the first part and is based on a subsequently detected aspect of the first touch input, as disclosed in the claims.  However, in the same field of invention, Roper discloses a  in response to a touch exceeding a pressure threshold, the selection module may alter an indicated portion of the touch screen (P 0070) a user may draw a line and in response to a sustained touch, for example, either an increase in pressure, or a duration of time for the touch, the line may gradually expand into a rectangle (P. 0077) or if the line is a circle, the line will be expanded into a circle (P. 0078) or the line may be expanded into a polygon (P. 0080).  Therefore, considering the teachings of Junuzovic, Iga and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the visual representation is a multiple-part animation having at least a first part and a second part, wherein the first part is based on a first detected aspect of the first touch input and the second part is distinct from the first part and is based on a subsequently detected aspect of the first touch input with the teachings of Junuzovic and Iga with the motivation to provide a user with an easy and convenient way for drawing complex shapes form simpler shapes.

Claim 24. Junuzovic, Iga and Roper disclose the electronic device of claim 23, and Roper discloses a graphical object may include any graphical depiction, arrangement of shapes, colors, figures, lines, or the like (P. 0051) the indicated portion at the touch point may increase responsive to one of an amount of pressure, a size, and a duration of the touch, a configuration parameter indicates whether to expand or contract based on the one of an amount of pressure and a duration (P 0056) the indicated portion may begin with the defined shape, and the defined shape may contract responsive to either an amount of pressure or a duration of time, wherein the initial shape, may be a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P. 0057) in response to a touch exceeding a pressure threshold, the selection module may alter an indicated portion of the touch screen (P 0070).  Therefore, considering the teachings of Junuzovic, Iga and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine further wherein the multiple-part animation is a breaking heart animation, wherein: displaying the first part includes looping a beating heart animation at the first location for a duration of time corresponding to the first touch input on the touch-sensitive display at the first location, and displaying the second part includes ceasing looping of the beating heart animation and replacing the beating heart animation with display of a breaking heart animation based on the subsequently detected aspect, wherein the subsequently detected aspect is a movement of the first touch input that meets a predefined distance threshold with the teachings of Junuzovic, Iga and Roper with the motivation to provide a user with an easy and convenient way for drawing complex shapes form simpler shapes and the shape displayed is seen as merely a design choice since it does not modify the function of displaying the shape.

Claim(s) 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Ha et al. (US 2015/0365587 A1) and Roper et al. (US 2015/0186005 A1).

Claim 15. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose the first touch input is a multiple-finger contact in the digital viewfinder and the visual representation is centered at the first location between touch contacts of the multiple-finger contact, as disclosed in the claims.  However, in the same field of invention, Ha discloses a user may apply a multi-touch, pinch-in touch, or a pinch-out touch gesture (P. 0077).  Furthermore, Roper discloses an input may include one or more touch based inputs (P 0043) a shape is displayed, wherein the initial shape, may be a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P. 0057) a shape may be rotated (P 0062) wherein a shape may be centered at the middle point of a gesture (P. 0096).  Therefore, considering the teachings of Junuzovic, Iga, Ha and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the first touch input is a multiple-finger contact in the digital viewfinder and the visual representation is centered at the first location between touch contacts of the multiple-finger contact with the teachings of Junuzovic and Iga with the motivation in order to provide the user more options for providing annotated content in a collaboration session by providing the ability to manipulated displayed objects for more enhanced communication.

Claim 16. Junuzovic, Iga, Ha and Roper disclose the electronic device of claim 15, and Roper further discloses a shape may be rotated (P 0062) wherein a shape may be centered at the middle point of a gesture (P. 0096).  Therefore, considering the teachings of Junuzovic, Iga, Ha and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the visual representation is oriented along an angle defined by the touch contacts on the touch-sensitive display with the teachings of Junuzovic, Iga, Ha and Roper with the motivation in order to provide the user more options for providing annotated content in a collaboration session by providing the ability to manipulated displayed objects for more enhanced communication.

Claim 17. Junuzovic, Iga, Ha and Roper disclose the electronic device of claim 15, and Ha discloses a gesture may include a tap and a multi-touch (P 0077) and Roper further discloses an input may include one or more touch based inputs (P 0043) a shape may expand or contract based on the one of an amount of pressure and a duration, and a gesture may be a tap (P 0056) and a shape may include a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P 0057) wherein the pressure may decrease to zero (P 0063).  Therefore, considering the teachings of Junuzovic, Iga, Ha and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the multiple-finger contact is a two-finger contact on the touch-sensitive display and the visual representation is a kiss that is displayed at the first location for a duration of the two-finger contact and fades upon lift-off of the two-finger contact with the teachings of Junuzovic, Iga, Ha and Roper with the motivation in order to provide the user more options for providing annotated content in a collaboration session by providing the ability to manipulated displayed objects for more enhanced communication.

Claim 18. Junuzovic, Iga, Ha and Roper disclose the electronic device of claim 15, and Junuzovic discloses a screen contacting gesture is either a physical tap or stroke made directly on a touch-sensitive display screen (P 0018) and Ha discloses a gesture may include a tap and a multi-touch (P 0077) and when focus is moved from a first object to second object, the first object is blurred (P. 0134)  and Roper further discloses an input may include one or more touch based inputs (P 0043) a shape may expand or contract based on the one of an amount of pressure and a duration, and a gesture may be a tap (P 0056) and a shape may include a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P 0057).  Therefore, considering the teachings of Junuzovic, Iga, Ha and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the multiple-finger contact is a two-finger double-tap contact on the touch-sensitive display and the visual representation is a stamped image at the first location that is angled according to the angle defined by the two-finger contact, further wherein the stamped image does not fade from display of the image in the digital viewfinder with the teachings of Junuzovic, Iga, Ha and Roper with the motivation in order to provide the user more options for providing annotated content in a collaboration session by providing the ability to manipulated displayed objects for more enhanced communication.

Claim 19. Junuzovic, Iga, Ha and Roper disclose the electronic device of claim 18, and Roper further discloses a shape may include a circle, an oval, a square, a rectangle, a trapezoid, a rhombus, an octagon, a polygon, another symmetrical shape, an asymmetrical shape, another polygon, or the like (P 0057).  Therefore, considering the teachings of Junuzovic, Iga, Ha and Roper, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the stamped image is a stamped kiss with the teachings of Junuzovic, Iga, Ha and Roper with the motivation in order to provide the user more options for providing annotated content in a collaboration session by providing the ability to manipulated displayed objects for more enhanced communication.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Iga et al. (US 2003/0128244 A1) and further in view of Chandler et al. (US 2015/0355805 A1).

Claim 22. Junuzovic and Iga disclose the electronic device of claim 1, but Junuzovic does not disclose wherein the visual representation is a beating heart that loops for a duration of the first touch input, as disclosed in the claims.  However, in the same field of invention, Chandler discloses a user touch a screen and moves towards an object for selection and the object begins to pulse (P 0141).  Therefore, considering the teachings of Junuzovic, Iga and Chandler, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the visual representation is a beating heart that loops for a duration of the first touch input with the teachings of Junuzovic and Iga with the motivation to clearly communicate to a user that a particular item has been selected and the specific shape is seen as merely a design choice since it does not modify the function of indicating selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        7/8/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177